


Exhibit 10.37

 

Execution Copy

 

TRANSITION AGREEMENT AND STOCK PLEDGE

 

This Transition Agreement and Stock Pledge (this “Agreement”) is made as of
May 14, 2013, by and between 21ST CENTURY ONCOLOGY OF NEW JERSEY, INC., a New
Jersey corporation (“Management Services”); 21ST CENTURY HEALTHCARE ASSOCIATES,
P.C., a New Jersey professional corporation (the “PC”); and MICHAEL J. KATIN,
M.D. (the “Current Shareholder”).

 

RECITALS

 

A.                                    The PC and Management Services will be
entering into a Management Services Agreement, (the “MSA”), for the provision of
certain administrative and billing services to the PC in connection with the
PC’s provision of radiation therapy services and other medical services in New
Jersey (the “State”).

 

B.                                    The Current Shareholder owns all of the
issued and outstanding shares of the PC’s stock,

 

C.                                    The parties hereto believe it to be in
their best interest to make provision for the future disposition of all of the
shares of the stock of the PC whether currently issued and outstanding or issued
at any time (the “Shares”).

 

D.                                    The Current Shareholder may desire to
issue or transfer Shares to qualified shareholders satisfactory to and approved
by Management Services (together with the Current Shareholder the
“Shareholders”), upon such Shareholders becoming licensed to practice medicine
in the State, and provided that each or all, as applicable, execute an agreement
in substantially the same form as this Agreement.

 

E.                                     The Current Shareholder desires to pledge
the Shares to secure the covenants made in this Agreement, and Management
Services desires to accept such security interest.

 

NOW, THEREFORE, for and in consideration of the mutual agreements, terms,
covenants and conditions contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                  Definitions.

 

1.1. “Shareholder Event of Transfer” means any one or more of the following
events:

 

(a)                                 The transfer of any Shares by any
Shareholder, including any sale, assignment, conveyance, gift or any other form
of disposition or transfer, voluntary or involuntary, including transfers by
bequest or inheritance, without the approval by Management Services;

 

(b)                                 Loss of a Shareholder’s license to practice
medicine in the State of New Jersey for any reason;

 

(c)                                  A Shareholder is adjudicated incompetent by
any court of law;

 

(d)                                 A Shareholder becomes insolvent by reason of
an inability to pay debts as they mature; files a petition in bankruptcy,
reorganization or similar proceeding under the bankruptcy laws of the United
States or has such a petition filed against a Shareholder which is not
discharged within thirty (30) days; has a receiver or other custodian, permanent
or temporary, appointed for the business, assets or property of a Shareholder;
has bank accounts, property or accounts of a Shareholder’s attached; has
execution levied against business or property of a Shareholder; makes an
assignment for the benefit of creditors; or a Shareholder has any Shares
attached or levied upon for the payment of debts;

 

--------------------------------------------------------------------------------


 

(e)                                       Any representation or covenant
contained in this Agreement is breached by a Shareholder; or

 

(f)                                        For any reason a Shareholder no
longer meets the qualifications to be a shareholder of a professional
corporation in the State.

 

provided, however, that the non-breaching Shareholders may cure a Shareholder
Event of Transfer by purchasing all of the Shares of a Shareholder who has
caused any of such Shareholder Events of Transfer to occur, within thirty (30)
days of such Event.

 

1.2                               “PC Event of Transfer” means any one of the
following events:

 

(a)                                 There is a Default (as hereinafter defined)
under the MSA by the PC which is not cured within any applicable cure periods
stated in the MSA; or

 

(b)                                 Any representation or covenant contained in
this Agreement is breached by the PC.

 

1.3.                            “Transferee” means a physician licensed to
practice radiation therapy in the State of New Jersey, or a professional
corporation qualified to practice radiation therapy in the State of New Jersey,
chosen by Management Services.

 

2.                                      Grant of Security Interest. Each
Shareholder grants to Management Services a security interest in the Shares to
secure the Shareholder’s obligations set forth in Section 3.

 

3.                                      General Restriction on Transfer. No
Shareholder shall sell, transfer, encumber, pledge, will, or otherwise dispose
of such Shareholder’s Shares, or allow such Shareholder’s Shares to pass under
the intestate laws or by operation of law, except as provided in this Agreement.
If any Shares or any rights therein are transferred contrary to this Agreement,
Management Services retains a security interest in such Shares and in the
proceeds of such disposition.

 

4.                                      Conditional Agreement to Transfer Stock.
Except where the non-breaching Shareholders cure a Shareholder Event of Transfer
as provided in Section 1.1 above, all Shareholders shall immediately transfer
the Shares as set forth in this Agreement for the Purchase Price set forth in
Section 7 below upon the occurrence of a PC Event of Transfer or upon the
occurrence of a Shareholder Event of Transfer.

 

5.                                      Transfers by Shareholders. If a
Shareholder Event of Transfer occurs, then the PC and any Shareholder aware of
such Shareholder Event of Transfer, the Shareholder’s legal representative or a
lien creditor of the Shareholder exercising its remedies with respect to such
Shareholder (in any case, the “Transferring Shareholder”) shall give the PC,
Management Services and each of the other Shareholders written notice thereof
(the “Notice”).

 

5.1                               During the period commencing on the date the
Notice is given and ending thirty (30) days thereafter (the “Shareholders’
Option Period”), the Shareholders other than the Transferring Shareholder shall,
in relative proportion to the respective ownership of Shares of such
Shareholders who desire to exercise their option, have the exclusive right (but
not the obligation) to acquire all or a portion of the Transferring
Shareholder’s Shares at the pro rata Purchase Price determined pursuant to
Section 7 hereof. Said Shareholders may exercise this option by delivering,
within the Shareholders’ Option Period, to the Transferring Shareholder,
Management Services and the PC a writing stating that said Shareholders have
elected to acquire all or such specified number or proportion of the
Transferring Shareholder’s Shares not later than ninety (90) days after the date
of the Notice. If not all Shareholders (other than the Transferring Shareholder)
elect to acquire the Transferring Shareholder’s Shares, the Shareholders that
have elected to acquire the Transferring Shareholder’s Shares may acquire the
Transferring Shareholder’s Shares in relative proportion to their respective
ownership of Shares (not counting Shares held by the Transferring Shareholder or
by Shareholders who have not elected to acquire the Transferring Shareholder’s
Shares).

 

--------------------------------------------------------------------------------


 

5.2                               If the Shareholder’s Option Period shall have
expired without the election by any of the Shareholders to acquire any and all
of the Transferring Shareholder’s Shares, then, for a period of thirty (30) days
commencing thirty-one (31) days after the date of the Notice (the “PC Option
Period”), the PC shall have the exclusive right (but not the obligation) to
acquire all or a portion the Transferring Shareholder’s Shares at the pro rata
Purchase Price. The PC may exercise its option by delivering, within the PC
Option Period, to each of the Shareholders and Management Services a writing
stating that the PC has elected to acquire all or such specified number or
proportion of the Transferring Shareholder’s Shares no later than ninety (90)
days after the date of the Notice.

 

5.3                               If, but only if, the Shareholder’s Option
Period and the PC Option Period shall have expired without the election by any
of the Shareholders other than the Transferring Shareholder or the PC to acquire
all of a Transferring Shareholder’s Shares, then Management Services shall
designate a Transferee to purchase the Shares which are not being purchased
pursuant to Sections 5.1 and 5.2 above.

 

6.                                 Transfer on PC Event of Transfer. If a PC
Event of Transfer occurs, Management Services shall designate a Transferee to
purchase all of the Shares of the PC within thirty (30) days of Management
Service’s discovery of the occurrence of a PC Event of Transfer.

 

7.                                 Payment of Purchase Price. The purchase price
for any transfer of the Shares (the “Purchase Price”) shall be an amount equal
to the fair market value of the Shares as of the date of the transfer,
determined by the accounting firm of Ernst and Young, LLP (or any successor
thereto) acting through the personnel at its office in Tampa, Florida, if that
firm is willing to make the determination; or, if not, any nationally recognized
firm of independent certified public accountants agreed to by Management
Services and the PC. Any determination of the fair market value of the Shares by
such firm shall be deemed a final determination of the fair market value as of
the determination date and shall be conclusive upon all parties for purposes of
this Agreement as a commercially reasonable price. The Purchase Price shall be
payable in cash, by cashier’s check, or by a promissory note within thirty (30)
days after receipt of the accounting firm’s Purchase Price determination. If
payment is made by a promissory note, such note shall be payable over three
(3) years in equal monthly installments of principal and interest and shall bear
interest at the rate of six percent (6%) per annum.

 

8.                                 Commercially Reasonable Disposition. The
parties acknowledge that it would be impossible to realize a commercially
reasonable price in the event of the disposition of the pledged stock by public
sale and very difficult to do so by private sale, except on the terms and
conditions set forth herein. Therefore, the parties acknowledge that a
disposition of the Shares pursuant to the terms of this Agreement is a
commercially reasonable disposition. The parties further acknowledge and agree
that the determination of the Purchase Price under Section 7 is a commercially
reasonable method of determining the Purchase Price and that they will be bound
by such Purchase Price determination.

 

9.                                 Term. This Agreement shall continue for as
long as the MSA and any renewals thereof are in effect.

 

10.                          Representations and Warranties. PC and each of the
Shareholders represent and warrant the following:

 

10.1. No Contravention. There is no provision of any agreement to which PC or
any Shareholder is a party or of any law that would be contravened by the
execution, delivery, or performance of this Agreement. The PC and each
Shareholder’s name and the information contained in the Recitals hereto are
correct. There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require the PC to issue, sell, or otherwise
cause to become outstanding any of its capital stock. There is no litigation nor
are there any proceedings by any public body, agency, or authority presently
pending or threatened against the PC or any Shareholder, the outcome of which
might materially and adversely affect the continued operations of the PC.

 

10.2. Shares. Each Shareholder has good title, free and clear of all claims,
charges, liens, encumbrances, restrictions, options, calls and defects of any
kind or nature whatsoever, except for the security interest granted hereby; no
other person, entity, or governmental authority has or claims any lien or other
interest in

 

--------------------------------------------------------------------------------


 

the Shares; no adverse financing statements are on file; and there is no
litigation nor are there any proceedings by any public body, agency, or
authority presently pending or threatened against any Shareholder, the outcome
of which might materially and adversely affect the Collateral.

 

10.3.                     Survival of Representations and Warranties. All
representations and warranties shall survive the execution and delivery of this
Agreement.

 

11,                    Affirmative Covenants.

 

11.1. Application to Future Shares. This Agreement shall apply to all Shares now
owned or hereafter acquired whether such acquisition be the result of purchase,
stock dividend, split-up, recapitalization or issuance by the PC of additional
shares of capital stock.

 

11.2, No Agency and Defense Against Claims. Nothing in this Agreement shall make
any Shareholder an agent of Management Services for any purpose whatsoever. Each
Shareholder shall defend the Shares against all claims, demands, and defenses
affecting Management Service’s security interest, regardless of merit, and shall
hold Management Services harmless therefrom, including, without limitation,
holding Management Services harmless from all attorneys’ fees and other
litigation expenses arising out of any such claims, demands, or defenses.

 

11.3. Disposition and Issuances of the PC’s Common Stock. The PC shall not, and
during the term of this Agreement each Shareholder shall not cause the PC to
issue, sell or otherwise cause to be outstanding any additional capital stock,
except for (a) sales of such stock made to approved Shareholders; (b) the
transfer without consideration of any of the Shares to a revocable trust created
by a Shareholder, provided that any and all trustees of such trust first agrees
in writing to hold Shares so transferred subject to this Agreement; and (c) the
transfer of Shares to the Transferee as provided herein.

 

12.                          Custody and Handling of Collateral and Records.

 

12.1.                          Protection of Secured Party’s Security Interest.
Upon execution of this Agreement, each Shareholder shall give Management
Services the certificate(s) representing such Shareholder’s Shares duly endorsed
in blank or, if not endorsed in blank, each Shareholder shall give Management
Services a duly executed stock power in blank.

 

12.2.                          Restrictive Legend. Each certificate representing
Shares of the PC shall he marked with a legend substantially in the following
form:

 

The right to sell, transfer or encumber the shares represented by this
certificate is restricted under the terms of Transition Agreement and Stock
Pledge, dated May 14, 2013, to which the PC is a party. The PC will mail a copy
of said Agreement to any shareholder without charge within five (5) days after
receipt of written request therefore.

 

13.                          Default and Remedies.

 

13.1. Remedies Upon Default. Upon the occurrence of any breach of any covenant
or warranty contained in this Agreement (“Default”) by the PC or any or all of
the Shareholders and continuously thereafter until waived in writing, any of the
parties hereto not in breach of this Agreement shall have the right and option
to immediately send notice to all parties hereto of a Shareholder Event of
Transfer or a PC Event of Transfer, as applicable, to cause a transfer of Shares
pursuant to Section 5 or Section 6 hereof, subject to a subsequent determination
of the Purchase Price. In the event of a Default, Management Services may
exercise any other remedy available to Management Services as a secured party
under law or equity. Management Services shall be entitled upon any breach or
threatened breach of this Agreement to the granting of a temporary restraining
order, a temporary or permanent injunction, or any other equitable remedy which
may then be available without further notice.

 

--------------------------------------------------------------------------------


 

13.2. Construction of Rights and Remedies and Waiver of Notice and Consent.

 

(a)                            This Section 13 applies to all rights and
remedies provided by this Agreement or at law or in equity.

 

(b)                            No forbearance in exercising any right or remedy
shall operate as a waiver thereof; no forbearance in exercising any right or
remedy on any one or more occasions shall operate as a waiver thereof on any
future occasion; and no single or partial exercise of any right or remedy shall
preclude any other exercise thereof or the exercise of any other right or
remedy.

 

14. Miscellaneous.

 

14.1. Notices. If at any time after the execution of this Agreement, it shall
become necessary or convenient for one of the parties to serve any notice,
demand or communication upon the other parties, such notice, demand, or
communication shall be in writing and shall be served personally, by nationally
recognized overnight courier which provides confirmation of delivery, or by
depositing the same in the United States mail, registered or certified, return
receipt requested, postage prepaid and to such address as each party may have
furnished to the other parties in writing as the place for the service of
notice. Any notice so mailed shall be deemed to have been given three (3) days
after the same has been deposited in the United States mail; when delivered if
the same has been given personally; or the next business day if the same has
been delivered to a nationally recognized overnight courier service.

 

14.2. Governing Law. This Agreement shall be construed and interpreted under the
laws of the state of New Jersey.

 

14.3. Binding Effect. This Agreement shall be binding upon the PC, each
Shareholder, the Shareholders’ personal representatives, heirs, successors, and
assigns, as the case may be, and shall be binding upon and inure to the benefit
of Management Services and its successors and assigns. The PC nor any
Shareholder may assign this Agreement. Nothing contained in this Agreement shall
prevent Management Services from reorganizing, merging, or consolidating with or
into another person or entity or transferring, selling, exchanging, or otherwise
disposing of all or substantially all of Employer’s assets; and further
provided, that Management Services may, from time to time and without notice to
the PC or Shareholder, transfer and assign this Agreement and its rights and
obligations hereunder to any other person or entity.

 

14.4. Amendment. This Agreement may be amended, but only by a written amendment
signed by all parties hereto.

 

14.5. Severability. If any provision of this Agreement or the application of any
provision to any party or circumstance shall be adjudged invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of the provision to any other party or circumstance shall not be affected
thereby. Each provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by Law.

 

14.6. Headings. The headings in this Agreement are for convenience of reference
only and shall not be used in interpreting this Agreement.

 

14.7. Number; Gender. Where appropriate, the number of all words in this
Agreement shall be both singular and plural and the gender of all pronouns shall
be masculine, feminine, neuter, or any combination thereof.

 

14.8 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile or an e-mail of a P DF file containing a copy of the
signature page of the person executing this document, each of which shall be an
original, but all of which together shall constitute one in the same instrument.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

“PC”

 

 

 

21ST CENTURY HEALTHCARE ASSOCIATES, P.C.

 

 

 

By:

/s/ Michael J. Katin, M.D.

 

Its: President

 

 

 

“Management Services”

 

 

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

 

 

By:

/s/ ILLEGIBLE

 

Its:

Treasurer

 

 

 

 

 

 

 

“Current Shareholder”

 

 

 

/s/ Michael J. Katin, M.D.

 

Michael J. Katin, M.D.

 

--------------------------------------------------------------------------------
